Title: [William Smith’s Bill for Sundry Medicines.]
From: Smith, William (Philadelphia apothecary)
To: Adams, John


       
        Philadelphia Novr. 13th.1775
       
       
     Mr. John AdamsBought of William Smith.
     
       At the Rising Sun in Second Street between Market and Chestnut Streets.
     
     
      2 ozs. Cinnamon
      £0:
      6:
      0
     
     
      1 oz. Turkey Rhubarb
      
      2:
      6
     
     
      1 oz. Cloves
      
      2:
      
     
     
      1 oz. Pink Root
      
      1:
      
     
     
      
      £  
      11:
      6
     
    
   
        Recd. the Contents for Dr. Wm. Smith per Malachy Salter Junr.
       
      